Citation Nr: 0633354	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-41 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, 
formally characterized as folliculitis.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied the veteran's claim of entitlement to 
service connection for a skin disorder, formally 
characterized as folliculitis.  The veteran perfected a 
timely appeal of this determination to the Board.  

In June 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

The evidence shows that the veteran's skin rash, diagnosed as 
folliculitis, had its onset during service.  


CONCLUSION OF LAW

A skin disorder, diagnosed as folliculitis, was incurred in 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being granted and a 
rating and an effective date will ultimately be assigned.  
The veteran was provided with notice of this decision in 
March 2006.  As such, there is no prejudice to the veteran 
with respect to any notice deficiencies related to the rating 
or effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Background and Analysis

In his statements and sworn testimony, the veteran asserts, 
in essence, that service connection is warranted for a skin 
disorder because he was initially treated for this condition 
during service and because he has had chronic skin problems 
since discharge from active service.  Specifically, he 
reports that he developed a rash on his chest area during 
service and he recently submitted color photographs which 
show current skin rash in the chest area.  He acknowledges 
that his service medical records are negative for report of 
his inservice treatment.  He recalls, however, that he was 
seen for a minor skin rash while in Vietnam.  He was treated 
at a dispensary.  He was given a small container of a topical 
ointment to rub on the rash which took care of it.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

As acknowledged by the veteran, the service medical records 
are negative for report of or treatment for a skin problem.  
When examined by VA in July 2003, he reported that during 
service he developed a rash in 2 inch area on his breastbone 
that was itchy and hot.  Post service, he continued to 
experience attacks one to two days per year which he treated 
with ointment (but not at the time of this examination).  
Examination of the veteran's body showed that 9% of the body 
surface area was covered with scattered 1-2 mm pink 
follicular popular pustules, especially on the abdomen.  The 
final diagnosis included mild folliculitis.  

Post service private treatment records dated from 1996 
through 2004 are of record and include one reference to a 
skin rash on the chest in November 2004.  Probable eczema was 
noted.  

At the veteran's personal hearing in June 2006, he reiterated 
his contentions regarding his skin rash.  He said he had been 
told by one physician that is was seborrheic dermatitis.  He 
recalled that he was treated in service at a dispensary for a 
mild skin rash.  The topical ointment that he was given 
worked.  However, over a period of time after service, the 
same rash reoccurred in the same spot over the breastbone.  
It had never been a significant problem, but he opined that 
it was the same condition that initially was incurred during 
service.  His spouse was at the hearing and while she did not 
testify, he attested to the fact that she was familiar enough 
with his condition to state that over the course of their 20 
plus years of marriage, his skin condition had been a 
reoccurring condition.  

At the personal hearing, the veteran submitted two color 
photographs of his chest area and a skin rash on the 
breastbone between his nipples is clearly evident.  He also 
submitted a brochure regarding seborrhea as provided by the 
American Academy of Dermatology.  

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board concludes that service 
connection is warranted for a chronic skin condition, 
diagnosed as folliculitis in 2003 upon VA skin evaluation and 
described as a rash or eczema in 2004 on an outpatient 
treatment record.  In reaching this determination, the Board 
notes that the evidence shows that, consistent with his 
representations, the veteran suffers from a skin condition 
which has persisted over the years since his discharge from 
service.  Accordingly, service connection for a chronic skin 
disorder, characterized as folliculitis, is warranted.  


ORDER

Service connection for a skin disorder, characterized as 
folliculitis, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


